                          United States District Court
                        Western District of North Carolina
                               Asheville Division

      Patricia George Jenkins,        )              JUDGMENT IN CASE
                                      )
              Petitioner,             )                1:20-cv-00177-MR
                                      )             1:19-cr-00021-MR-WCM
                 vs.                  )
                                      )
                USA,                  )
                                      )
             Respondent.              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s July 13, 2020 Order.

                                               July 13, 2020




         Case 1:20-cv-00177-MR Document 3 Filed 07/13/20 Page 1 of 1
